Bakewell, J.,
delivered the opinion of the court on a motion for a rehearing.
Counsel for the plaintiff in error moves for a rehearing, and, amongst other grounds, alleges that the principle upon which the cause has been decided is that a judgment can be attacked for fraud only in the court in which it was rendered ; that this principle has been abolished by the Code of Practice, which permits legal or equitable defences to be set up against a judgment, whether foreign or domestic, wherever and whenever such judgment is sought to be enforced, either as the basis of an original action, or when such judgment is pleaded in bar to an action. Counsel also complains that we have overlooked controlling decisions to that effect, of our own Supreme Court, cited in his brief.
The general equity doctrine is, that equity never attempts to act upon the court of law itself, and claims no supervising power over the proceedings therein. It acts solely upon the party. It never declares the judgment of a court of law void, but merely enjoins the parties from proceeding to enforce it. 2 Story’s Eq. Jur., sect. 1571. However, it is now held in Missouri, as well as in other States, that a judgment may be attacked and vacated for fraud, in a direct proceeding between the parties. Mayberry v. McClurg, 51 Mo. 256; Acock v. Acock, 57 Mo. 154; 38 Mo. 432. It has been said again and again in this State, both before, and since the adoption of the Code of Practice, that in the case of a domestic judgment, where there is no necessity of seeking a foreign tribunal, this can only be done in a direct proceeding. “When the court has jurisdiction, however erroneous or irregular its proceedings may be, they are re*129garded as valid and binding’ until they have been reversed or annulled by suitable proceedings instituted for that purpose.” Such is the language of Judge Scott in Jones v. Talbot, 9 Mo. 123; and in McNair v. Biddle, 8 Mo. 266; adopted by Judge Wagner in Fithian v. Monks, 43 Mo. 521. “A judgment against a party brought within the jurisdiction of the court is valid until reversed or annulled on proceedings instituted for that purpose, and cannot be impeached collaterally” says Judge Wagner in Martin v. McLean, 49 Mo. 361. “They are impeachable only in direct proceedings instituted for the purpose,” says Judge Sherwood in Hardin v. Lee, 51 Mo. 245. And to the same effect speaks Judge Adams in Carson v. Sheldon, 51 Mo. 436. “Where a judgment has been obtained bjr fraud,” says the well-known author of a treatise on Estoppel (Herman on Estop., sect. 140), “ the only remedy open to the injured party is by bill in equity, or an application to the court by which it was rendered.” “The judgment of a court of competent jurisdiction cannot be impeached collaterally in another court, in an action between the same parties, and upon a point once put in issue and decided. The party must apply to the court which pronounced the judgment to have it vacated.” Callahan v. Griswold, 9 Mo. 784, per Napton, J.
So far as we are aware, it has never been expressly held in this State that, where jurisdiction is obtained, a domestic judgment may be attacked otherwise than by a direct proceeding in the court in which it was rendered. In Marx v. Fore, it was held by a divided court that a defence of want of jurisdiction and a fraudulent simulated appearance may be set up where the attempt is to enforce a foreign judgment. There, Judge Bliss, who delivered the opinion of the court, says : “I say nothing of other fraud, except that which would go to the jurisdiction. If that was obtained, the party may be required to attack the judgment where rendered. We will not compel a party to go to the situs of *130the foreign judgment to allege and show that the judgment was obtained by such fraud as went to the jurisdiction of the court.” Subsequently it was held, in Ward v. Quinlivan, 57 Mo. 426, that where sued here upon foreign judgments, our . citizens may set up the equitable defence of fraud as a complete bar, and this on the ground that our Practice Act allows equitable as well as legal defences to actions at law, and that our citizens ought not to be driven to foreign courts to seek remedies against judgments procured by fraud. It is admitted that the rule is otherwise in other tribunals; and Christmas v. Russell, 5 Wall. 290, is cited, in which it is held, as it was once universally held, that the plea of fraud in obtaining a judgment is bad in an action on the judgment. Judge Adams further says : “ It is clear to my mind that in equity, judgments, whether foreign or domestic, may be declared void for fraud, in actions brought to enforce them in this State.” So far as the statement ajiplies to domestic judgments, this is mere dictum of the learned judge, and confessedly his individual opinion only. It is not necessary to the determination of the cause.
Of course, a case cannot arise in which an action shall actually be brought upon a domestic judgment. And where a domestic judgment is set up in answer, as in the case before us, and the reply is that the judgment is void for fraud, if this be allowed, it must be on grounds entirely distinpt from those which led to the decision in Marx v. Fore and Ward v. Quinlivan. A foreign judgment may be attacked for fraud, when the attempt is made to enforce it, because the citizen should not be sent to a strange forum to assert his rights. At the time of these decisions, it had been settled by authority and long practice that if, on inspection of the record, it was found that the court had jurisdiction of the subject-matter and the parties, the judgment is conclusive ; and that for fraud in obtaining jurisdiction, or any fraud in the concoction of the judgment, relief could *131be obtained only in the court possessed of tbe original record. It was the practice to allow him to obtain this relief in the forum of the judgment attacked ; and upon certificate that the judgment was vacated there, the plea of nul tiel record became available. See remarks of Judge Miller, and cases cited, in Amory v. Amory (U. S. Cir. Ct. East. Dist. Wis.), 12 Am. L. Reg. 38. And the Missouri cases go no further than this : that the plea of fraud maybe made in a direct action between the parties to enforce in Missouri a foreign judgment.
It must further be remarked that the judgments that have been attacked in Missouri were money judgments, or judgments concerning exclusively the. property rights of the parties, and not their status. Marriage is a thing of status; and on the theory, which is undisputably the correct theory, that the decree of a court of equity operates upon the parties, and not upon the judgment itself, it is denied that this power of a court of equity can extend to a decree of divorce rendered by another tribunal. How is a court of chancery to act upon the parties without annulling the judgment? If judgments cannot be directly attacked and annulled for fraud by virtue of any superintending power of courts of equity, — and undoubtedly the rule in equity is that this cannot be done, — what relief can be given which warrants the setting up such facts as are pleaded in the replication in the present case? Will equity enjoin a man who is divorced by valid decree from setting up that his status is that of. an unmarried man ? or from saying that a woman from whom he is legally divorced is not his wife ?
It has been doubted by learned judges whether, under any circumstances, there should be any interference with the parties after the courts have granted a divorce. Scott, J., in Smith v. Smith, 20 Mo. 166. And the jurisdiction has been denied, from grounds of public policy, in cases of the grossest and most cruel fraud. Parish v. Parish, 9 Ohio St. 534; Greene v. Greene, 2 Gray, 361. Breaking up of *132a second marriage, as Judge Scott suggests, is only a multiplication of the misfortunes of innocent women and children. It is revenge, but not reparation. But if an application to set aside a divorce be entertained, it is generally held that the proceeding must be in the court in which the fraudulent decree was rendered. And even there the application is not by original, but by petition in the same cause : for it is denied that any other court can vacate a fraudulent judgment in divorce, or that the same court can do so in a new and independent suit. Bishop’s Mar. & Div., sect. 753. And it is essential that the defrauded party must, if he would be heard, make application with reasonable promptness after acquiring knowledge of the fraud. Johnson’s Appeal, 9 Barr, 416.
There can be no question whatever, we think, that the demurrer to the reply was properly sustained, and for the reasons briefly stated in the opinion already filed. If we have now gone into the matter more at length, and discussed the Missouri cases, it is owing to the peculiar nature of the proceeding, and because the position which we assume, though sanctioned by authority, and not, we believe, in disaccord with Missouri decisions, seems to be inconsistent with what has been said by Judge Adams in Ward v. Quinlivan, cited above. What fell from the lips of the learned judge in that case was, however, evidently meant to apply only to ordinary actions concerning merely proprietary rights. It might be a dangerous doctrine, applied to the pleadings in an action for divorce. If a decree for divorce is to be attacked, this should be done in some proceeding-instituted directly for that, and before the tribunal granting the decree, or by way of review in an appellate tribunal, and not by being made one of the issues in another suit.
It is, however, contended that the mere fact that the husband had already obtained a divorce is no bar to the court’s granting a like divorce to the wife, the object being to enable the court to make an ancillary decree securing- to the wife *133such portion of the husband’s property as may be deemed reasonable and proper. And we are referred to cases in Maine in which it has been so held. Stephen v. Stephen, 58 Me. 508. The Maine statute once gave this power in express terms ; and the court held that the repeal of the section granting it was not for the purpose of depriving the court of the power that it formerly had in the matter, but that the new statute.rather enlai’ged the power of the court. We do not think that, under our statute, the Circuit Courts can dissolve bonds which no longer exist. The second decree would be a manifest contradiction of the first.
It is claimed that the present petition is good as an application for alimony on the ground of abandonment. The courts, however, cannot grant alimony except as an incident to divorce. Doyle v. Doyle, 26 Mo. 545. There was a provision in our Divorce Act, as it once existed (Rev. Stats. 1845, p. 438, sect. 9), for making allowance to a wife unlawfully abandoned by her husband. But the section seems to have been omitted in subsequent revisions, and is not to be found in the present act. Nor, if it was, do we-see how that would help the plaintiff. The present proceeding is not for an allowance to a wife abandoned by her husband.
A decree of divorce, acquiesced in for years, where the husband has remarried, and is living with the second wife, would in no case/be opened on a mere question of alimony. The application for a rehearing is denied.
All the judges concur.